

EXECUTION VERSION
 
AMENDMENT NO. 1 TO THE FIRST LIEN CREDIT AGREEMENT
 
Dated as of December 5, 2007
 
AMENDMENT NO. 1 TO THE FIRST LIEN CREDIT AGREEMENT (this “Amendment”) among
UNITEK ACQUISITION, INC., a Delaware corporation (the “Borrower”), the financial
institutions and other lenders parties to the First Lien Credit Agreement
referred to below (collectively, the “Lenders”) and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower, the Lenders and the Administrative Agent have
entered into a First Lien Credit Agreement dated as of September 27, 2007 (such
First Lien Credit Agreement, as otherwise amended, supplemented or modified
prior to the date hereof, the “First Lien Credit Agreement”).  Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.
 
(2)           The Borrower, the financial institutions and other lenders party
to the Second Lien Term Loan Agreement the Administrative Agent have entered
into a Second Lien Term Loan Agreement dated as of September 27, 2007 (such
Second Lien Term Loan Agreement, as otherwise amended, supplemented or modified
prior to the date hereof, the “Second Lien Term Loan Agreement”).
 
(3)           The Borrower and the Lenders have agreed to amend the First Lien
Credit Agreement, but only on the terms and conditions hereinafter set forth.
 
(4)           Accordingly, the First Lien Credit Agreement is hereby amended as
follows:
 
SECTION 1.           Amendment to First Lien Credit Agreement.
 
(a)           Section 1.01 of the First Lien Credit Agreement is hereby amended,
to add the following definitions:
 
“Incremental Term C Facility” has the meaning specified in Section 2.18(a).
 
(b)           Section 1.01 of the First Lien Credit Agreement is hereby amended
by amending and restating clause (b) of the definition of “Applicable Margin” in
its entirety to read as follows:
 
(b) 
in respect of the Term C Facility, at the rate per annum set forth in Section
2.07 of the Second Lien Term Loan Agreement (as in effect on the date hereof)
or, in the case of any Incremental Term C Facility, the rates set forth in the
relevant Incremental Facility Amendment,



(c)           Section 1.01 of the First Lien Credit Agreement is hereby amended
by amending and restating the proviso in the definition of “Eligible Assignee”
in its entirety to read as follows:


Unitek Amendment No. 1 to First Lien Credit Agreement


 
 

--------------------------------------------------------------------------------

 


provided, however, that, except with respect to any Incremental Term C Facility,
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.


(d)          Section 1.01 of the First Lien Credit Agreement is hereby amended
by amending and restating the definition of “Term C Advance” in its entirety to
read as follows:


“Term C Advance” has the meaning specified in Section 2.01(a)(ii) and shall
include any advance made under an Incremental Term C Facility.
 
(e)           Section 1.01 of the First Lien Credit Agreement is hereby amended
by amending and restating the definition of “Term C Borrowing” in its entirety
to read as follows:
 
“Term C Borrowing” means a borrowing consisting of simultaneous Term C Advances
of the same Type made by the relevant Term C Lenders.
 
(f)           Section 1.01 of the First Lien Credit Agreement is hereby amended
by amending and restating the definition of “Term C Commitment” in its entirety
to read as follows:


“Term C Commitment” means, with respect to any Term C Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term C Commitment” or, if such Lender has entered into one or more
Assignment and Acceptance Agreements, the amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d)
as such Lender’s “Term C Commitment” or in connection with any Incremental Term
C Facility as set forth in any Incremental Facility Amendment.

 
(g)           Section 2.06 is hereby amended as follows:
 
(i) 
Section 2.06(a)(ii) is hereby amended by inserting the text, “or as otherwise
provided in any Incremental Facility Amendment (with respect to an Incremental
Term B Facility, an Incremental Term C Facility or an Incremental Revolving
Credit Facility), so long as the terms in such Incremental Facility Amendment
are no less favorable to the Loan Parties than such terms applicable to the
original Term B Facility, Term C Facility or Revolving Credit Facility, as
applicable” at the end thereof.

 
(ii) 
Section 2.06(b) is hereby amended by inserting the text, “or as otherwise
provided in any Incremental Facility Amendment (with respect to an Incremental
Term B Facility, an Incremental Term C Facility or an Incremental Revolving
Credit Facility) , so long as the terms in such Incremental Facility Amendment
are no less favorable to the Loan Parties than such terms applicable to the
original Term B Facility, Term C Facility or Revolving Credit Facility, as
applicable” immediately following the text “(as in effect on the date hereof)”
in the third line thereof.

 
(h)           Section 2.07 is hereby amended by inserting the text “or as
otherwise provided in any Incremental Facility Amendment” immediately following
the text “as in effect on the date hereof)” in the third line thereof.
 
(i)            Section 2.12(g) is hereby amended and restated in its entirety to
read as follows:
 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
2

--------------------------------------------------------------------------------

 
 
(g)
Notwithstanding the foregoing, this Section 2.12 shall not apply to the Term C
Lender or the Obligations in respect of the Term C Advances, which will instead
receive applications and payments when the same are made in respect of the Debt
under the Second Lien Term Loan Agreement (such applications and payments to be
governed by Section 2.12 of the Second Lien Term Loan Agreement or as otherwise
provided in any Incremental Facility Amendment, so long as such terms are no
less favorable to the Loan Parties or the holders of the Term B Facility than
those terms applicable to the original Term C Facility).

 
(j)           Section 2.14 is hereby amended by inserting the text “or as
otherwise provided in any Incremental Facility Amendment, so long as such terms
are no less favorable to the Loan Parties or the holders of the Term B Facility
than those terms applicable to the original Facility, as applicable” at the end
of the last sentence thereof.
 
(k)           Section 2.18(a) of the First Lien Credit Agreement is hereby
amended, as follows, to allow for an incremental facility under the Term C
Facility:
 
Section 2.18           Increase in the Aggregate Commitments (a) The Borrower
may, at any time and from time to time after the Effective Date and prior to the
earlier of the Termination Date and the Scheduled Termination Date (or, in the
case of any Incremental Term C Facility (as defined below), the Scheduled
Termination Date  (as defined in the Second Lien Term Loan Agreement)) so long
as no Event of Default has occurred and is continuing, by notice to the
Administrative Agent, request (x) the addition of one or more new term loan
facilities, an increase in the Term B Commitments or an increase in the Term C
Commitments (each of such commitment increases and any such new term loan
facility being an “Incremental Term B Facility” or an “Incremental Term C
Facility,” as applicable) or (y) an increase in the Revolving Credit Commitments
(each of such commitment increases being an “Incremental Revolving Credit
Facility”), any Incremental Revolving Credit Facilities together with any
Incremental Term B Facilities or Incremental Term C Facilities (each an
“Incremental Facility” and the commitment of any lender with respect to any
Incremental Facility being an “Incremental Commitment”) to be effective as of a
date (the “Increase Date”) specified in the related notice to the Administrative
Agent; provided, however, that:
 
(i)    Aggregate Incremental Commitments - in no event shall the aggregate
amount of all Incremental Commitments exceed the Maximum Incremental Facility
Amount;
 
(ii)      Minimum Amount of Incremental Facilities – (A) each Incremental Term B
Facility shall be in an amount not less than $5,000,000; (B) each Incremental
Term C Facility shall be in an amount not less than $1,000,000; and (C) each
Incremental Revolving Credit Facility shall be in an amount of not less than
$5,000,000;
 
(iii)     Maximum Requests - no more than four such requests may be made
pursuant to this Section 2.18;
 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
3

--------------------------------------------------------------------------------

 

(iv)         Conditions Precedent and Compliance – (A) on the date of any
request by the Borrower for an Incremental Commitment and on the related
Increase Date, the applicable conditions set forth in Section 3.02 and in
clause (d) of this Section 2.18 shall be satisfied; (B) after giving effect to
the incurrence of any Incremental Facility, the Borrower shall be in pro forma
compliance with all financial covenants set forth in Section 5.04 of the First
Lien Credit Agreement; (C) after giving pro forma effect to the incurrence of
any Incremental Facility, the Total Leverage Ratio shall not be higher than that
immediately prior to the application of the proceeds of the Incremental
Facility; (D) the terms of any Incremental Revolving Credit Facility shall be
the same as the terms of the Revolving Credit Facility and such Incremental
Revolving Credit Facility shall form part of the Revolving Credit Facility for
all purposes;
 
(v)         Maturity Dates - (A) any Incremental Term B Facility shall have a
final maturity date no earlier than the Scheduled Termination Date and the
weighted average life thereof shall not be less than the weighted average life
of the outstanding Term B Advances; (B) any Incremental Term C Facility shall
have a final maturity date no earlier than the Scheduled Termination Date (as
such term is defined in the Second Lien Term Loan Agreement) and the weighted
average life thereof shall not be less than the weighted average life of the
outstanding Term C Advances;
 
(vi)         Prepayments/Repayments - (A) any advances under any Incremental
Term B Facility shall not be entitled to receive optional or mandatory
prepayments unless the existing Term B Advances are entitled simultaneously to
receive prepayments ratably; (B) any advances under any Incremental Term B
Facility shall not be required to be repaid unless the existing Term B Advances
are required to be repaid ratably; (C) any advances under any Incremental Term C
Facility shall not be entitled to receive optional or mandatory prepayments
unless the existing Term C Advances are entitled simultaneously to receive
prepayments at least ratably; (D) any advances under any Incremental Term C
Facility shall not be required to be repaid unless the existing Term C Advances
are required to be repaid at least ratably;
 
(vii)    General - (A) except as otherwise set forth herein, any Incremental
Term B Facility or Incremental Term C Facility shall be documented on terms no
less favorable to the Loan Parties than those applicable to the Term B Facility
or Term C Facility and on other terms and conditions that are reasonably
satisfactory to the Administrative Agent; (B) the Term B Lenders and the Term C
Lenders shall initially have the right, but not the obligation, to commit up to
their pro rata portion of any Incremental Term B Facility or Incremental Term C
Facility, as applicable; (C) the Revolving Credit Lenders shall initially have
the right, but not the obligation, to commit up to their pro rata portion of any
Incremental Revolving Credit Facility;  (D) notwithstanding anything to the
contrary contained in this Agreement, the Sponsor may provide all or any portion
of the Incremental Term C Facility provided that the Sponsor shall only have
voting rights with respect to such debt in respect of matters set forth in
clauses (a) and (b) of Section 9.01 and solely with respect to such Incremental
Term C Facility; and (E) the Loan Documents may be amended by the Administrative
Agent and the Loan Parties, if necessary, to provide for terms applicable to
each Incremental Commitment consistent with the terms hereof (any such
amendment, an “Incremental Facility Amendment”).
 
(l)                Section 2.18(b) is hereby amended by (i) inserting the text
“, the Term C Lender” immediately after the text “the Term B Lenders” in the
first line thereof and (ii) inserting the text “, any Incremental Term C
Facility” immediately after the text “an Incremental Term B Facility” in the
second line thereof.
 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
4

--------------------------------------------------------------------------------

 
 
(m)              Section 5.02(b)(ii) of the First Lien Credit Agreement is
hereby amended, as follows, to read:
 
“(ii)        the Term C Advances and Debt under the Second Lien Term Loan
Agreement in an aggregate principal amount not to exceed $30,000,000, plus any
accrued interest (including pay-in-kind interest) thereunder (less the amount of
all principal payments thereof), plus any advances pursuant to any Term C
Incremental Facility permitted hereunder and any accrued interest (including
pay-in-kind interest) thereon;”
 
SECTION 2.              Conditions Precedent to Effectiveness.  This Amendment
shall become effective as of December 5, 2007 if, and only if, on or prior to
such date the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower and the Required Lenders, the calculation of
which shall include, for greater certainty, the Term C Lender.
 
SECTION 3.              Consent under the Intercreditor Agreement.  Each of the
Administrative Agent and the Required Lenders hereby consent, notwithstanding
the provisions of Section 6.02(b)(i) of the Intercreditor Agreement to the
contrary, to the increase of the maximum principal amount of the Second Lien
Obligations (as defined in the Intercreditor Agreement) as a result of any of
the transactions contemplated by this Amendment).
 
SECTION 4.              Reference to and Effect on the Credit Agreement and
other Loan Documents.(a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement, the Notes, “this Agreement”, “the Credit
Agreement”, “hereunder”, “hereof”, “thereunder”, “thereof” or words of like
import referring to the First Lien Credit Agreement shall mean and be a
reference to the First Lien Credit Agreement, as amended by this Amendment.
 
(b)           The First Lien Credit Agreement, as specifically amended by this
Amendment, and each of the other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
 
SECTION 5.              Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
SECTION 6.              Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
UNITEK ACQUISITION, INC., as Borrower
   
By:
/s/ David W. Knickel
 
Name:  David W. Knickel
 
Title:    Vice President and Secretary

 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
6

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA, as Administrative Agent
 
By:
/s/ Renuka Gnanaswaran
 
Name:  Renuka Gnanaswaran
 
Title:    Manager, Agency

 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
7

--------------------------------------------------------------------------------

 


Lenders
 
ROYAL BANK OF CANADA
   
By:
/s/ Mark S. Gronich
 
Name:  Mark S. Gronich
 
Title:    Authorized Signatory

 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
8

--------------------------------------------------------------------------------

 
 
By:
   
Name:
 
Title:

 
Unitek Amendment No. 1 to First Lien Credit Agreement

 
9

--------------------------------------------------------------------------------

 